 4:17-cv-03108-JMG-CRZ Doc # 101 Filed: 12/22/20 Page 1 of 1 - Page ID # 2727




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

CITY OF SOUTH            SIOUX   CITY,
NEBRASKA,
                                                        4:17CV3108
                 Plaintiff,

     vs.                                                 ORDER

THE    CHARTER    OAK    FIRE
INSURANCE    COMPANY,     and
PHILADELPHIA        INDEMNITY
INSURANCE COMPANY,

                 Defendants.


     Upon notice that this case has been settled,


     IT IS ORDERED:


     1)    Plaintiff’s unopposed motion, (filing no.100), is hereby granted, and
           all case progression deadlines are stayed.


     2)    The deadline for filing dismissal documents is March 22, 2021.


     Dated this 22nd day of December, 2020.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
